Citation Nr: 0703405	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-02 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated at 20 percent disabling effective April 11, 2005 
and 10 percent prior thereto.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1962.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision denying 
entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  During the course of this appeal, the RO 
increased the veteran's disability rating for hearing loss to 
20 percent effective from April 11, 2005.  Because this is 
not a full grant of the benefit sought, the issue of 
entitlement to an increased rating for bilateral hearing loss 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

1.  Prior to April 11, 2005, the veteran right ear had Level 
I hearing and his left ear had Level XI hearing.

2.  As of April 11, 2005, the veteran's right ear had Level 
III hearing and his left ear had Level XI hearing.


CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, 4.86 (Diagnostic Code 6100) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  VA 
satisfied all but the last of the required elements prior to 
initial adjudication by the RO in a December 2001 letter.  
The veteran has not been prejudiced by inadequate notice 
because he has been provided with every opportunity to submit 
evidence and argument in support of his claim, was sent an 
additional development letter in April 2003, and has been 
provided with the entire text of 38 C.F.R. § 3.159 in a 
statement of the case issued in January 2003.  Any defect 
with respect to the notice requirement in this case was 
harmless error.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's VA treatment records and afforded the veteran 
several VA examinations in accordance with the duty to assist 
the veteran.  There does not appear to be any other evidence, 
VA or private, relevant to the claim at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  See Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 22, 2006).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.

II.  Claim for Increased Rating

The veteran has been assigned a 10 percent disability rating 
dating from July 30, 1999 for bilateral hearing loss incurred 
from noise exposure in service as granted in a June 2000 
rating decision.  In April 2001, the veteran filed a claim 
stating that his 


hearing loss had worsened since the initial rating.  In May 
2005, the RO issued a rating decision increasing the 
veteran's disability rating for bilateral hearing loss to 20 
percent effective April 11, 2005 (the date of the examination 
warranting such an increase).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by comparing 
the veteran's current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 - 4.87; Diagnostic Codes 6100 to 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the numeric designations obtained by 
audiological examination.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The veteran underwent a VA audiological examination in 
November 2003 at which time pure tone thresholds were 
measured at:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
15
55
LEFT
80
105
120
No 
Response
No 
Response

The average pure tone threshold for the right ear was 30 and 
for the left ear was 116.  Speech recognition ability was 96 
percent in the right ear and 0 percent in the left ear.

Based on the above audiological data, the veteran does not 
meet the criteria for a rating in excess of 10 percent for 
bilateral hearing loss.  Under Table VI, right ear hearing 
loss is determined to be level I by intersecting the 
according percent of discrimination with the appropriate 
puretone threshold average.  When, as here for the left ear, 
each of the four specified frequencies (1000, 2000, 3000, and 
4000) is 55 decibels or more, Table VI or Table VIa may be 
used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Under Table 
VI, left ear hearing loss is determined to be level XI.  
Under Table VIa, left ear hearing loss is determined to be 
level XI.  As such, it does not matter which table is used, 
left ear hearing loss is determined to be level XI.  Under 
Table VII, the entitled disability rating with the better ear 
as level I and the poorer ear as level XI is 10 percent.

The veteran underwent a second VA audiological examination in 
April 2005 at which time pure tone thresholds were measured 
at:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
55
LEFT
80
95
95
No 
Response
No 
Response

The average pure tone threshold for the right ear was 33 and 
for the left ear was 110+.  Speech recognition ability was 80 
percent in the right ear and 20 percent in the left ear.

Based on the above audiological data, the veteran does not 
meet the criteria for a rating in excess of 20 percent for 
bilateral hearing loss.  Under Table VI, right ear hearing 
loss is determined to be level III by intersecting the 
according percent of discrimination with the appropriate 
puretone threshold average.  When, as here for the left ear, 
each of the four specified frequencies (1000, 2000, 3000, and 
4000) is 55 decibels or more, Table VI or Table VIa may be 
used, whichever results in the 


higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  Under Table VI, left ear hearing loss 
is determined to be level XI.  Under Table VIa, left ear 
hearing loss is determined to be level XI.  As such, it does 
not matter which table is used, left ear hearing loss is 
determined to be level XI.  Under Table VII, the entitled 
disability rating with the better ear as level III and the 
poorer ear as level XI is 20 percent.

The veteran underwent a third audiological examination in 
July 2006 at which time pure tone thresholds were measured 
at:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
65
LEFT
85
105
105
110+
110+

The average pure tone threshold for the right ear was 36 and 
for the left ear was 103+.  Speech recognition ability was 88 
percent in the right ear and 0 percent in the left ear.

Based on the above audiological data, the veteran does not 
meet the criteria for a rating in excess of 20 percent for 
bilateral hearing loss.  Under Table VI, right ear hearing 
loss is determined to be level II by intersecting the 
according percent of discrimination with the appropriate 
puretone threshold average.  When, as here for the left ear, 
each of the four specified frequencies (1000, 2000, 3000, and 
4000) is 55 decibels or more, Table VI or Table VIa may be 
used, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Under Table 
VI, left ear hearing loss is determined to be level XI.  
Under Table VIa, left ear hearing loss is determined to be 
level X.  As such, the level XI will be used.  Under Table 
VII, theveteran is not entitled to a disability rating in 
excess if 20 percent.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for bilateral hearing loss, 
there is no reasonable doubt to be resolved in the veteran's 
favor, and the claim for an increased disability rating must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to a an increased rating for bilateral hearing 
loss is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


